IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1608
                             Filed February 16, 2022


IN THE INTEREST OF G.R.,
Minor Child,

M.R., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Webster County, Joseph L. Tofilon,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.




       Mary M. Lauver of Lauver Law, Lake City, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee.

       Mallory Bartlett of Bartlett Law, Waukee, attorney and guardian ad litem for

minor child.




       Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

          A father appeals the termination of his parental rights to a child born in

2016.1 He contends (1) the State failed to prove the ground for termination cited

by the district court; (2) the State failed to make reasonable efforts toward

reunification; and (3) termination was not in the child’s best interests.

I.        Ground for Termination

          The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(f) (2021), which requires proof of several elements,

including proof the child cannot be returned to parental custody. Our de novo

review of the record reveals the following facts.

          The parents used methamphetamine and marijuana. The department of

human services intervened after the child “was found in the cold temperatures

wandering through the neighborhood in only a diaper.” The mother was “asleep in

the home,” which was “[un]inhabitable,” and the father “was incarcerated.” The

district court ordered the child removed and later adjudicated him in need of

assistance.

          The father remained incarcerated at the time of adjudication but was

discharged later the same year. He and the mother were allowed a nearly two-

month trial home visit with the child. The visit ended when the parents refused

drug tests.

          The father continued to refuse regular drug testing. The State petitioned to

terminate parental rights. The district court denied the petition based on the



1    The mother’s parental rights were also terminated. She did not appeal.
                                           3


mother’s progress and granted her a six-month extension to work toward

reunification. The court characterized the father as “a lucky beneficiary” of the

mother’s extension. While the court predicted the father had “much further to go

before he [could] be reunited” with the child, the court found it inappropriate “to

terminate the parental rights of one parent and not the other.”

       The father failed to take advantage of the additional time. The State filed

another petition to terminate parental rights. After the filing and less than two

months before the termination hearing, the father underwent a substance-abuse

evaluation that included a drug test. He tested positive for methamphetamine and

marijuana.    The evaluator recommended “clinically managed high intensity

residential treatment.” The father admitted he did not follow the recommendation.

In his words, “I went to outpatient treatment because after one UA, I don’t believe

I need inpatient treatment.” He conceded he only began outpatient treatment in

the month preceding the termination hearing.

       At the termination hearing, the child’s mother testified to concerns that the

father was currently under the influence of methamphetamine. And the father

testified, “I am homeless.” Under these circumstances, we agree the child could

not be returned to the father’s custody.

II.    Reasonable Efforts

       The department has an obligation to make reasonable efforts toward

reunification of parent and child. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

The father contends the department failed to satisfy its obligation when it afforded

joint mother/father/child visits rather than separate visits with the child. He cites a
                                          4


domestic abuse protective order he obtained against the mother and the “added

stress” of having to face her during the visits.

        The case manager testified there had “been periods of time where [the

agency] separated the visits because of” the father and mother’s inability to get

along or the father’s refusal “to have visits where [the mother was] present.” She

explained visits had “more recently” been joint due to contract changes, which

authorized the department to “only offer a certain amount of visits per month.” She

noted “the no contact order put in place by [the father] was dropped” after about a

week.    We conclude the department satisfied its reasonable-efforts mandate

notwithstanding its inability to grant the father separate visits throughout the

proceedings, particularly where the department offered a variety of reunification

services over a period of thirty months and the father declined most of them.

III.    Best Interests

        Termination must serve the child’s best interests. Iowa Code § 232.116(2).

The father argues he “is clearly bonded with his son” and the son’s inability to see

him twice a week “would be very traumatizing and not in his best interest.” The

father’s argument implicates an exception to termination rather than the statutory

best-interests standard. See id. § 232.116(3)(c). Nonetheless, we will address

the issue in both contexts.

        The case manager stated there was “minimal interaction” during visits and

the father “sle[pt] through the majority of the interactions.” She opined termination

was in the child’s best interests. In a report to the court, the department reported

it had “seen little to no progress” since the previous termination hearing. We
                                         5


conclude termination was in the child’s best interests and the court appropriately

declined to grant an exception to termination based on the parent-child bond.

      We affirm the termination of the father’s parental rights to the child.

      AFFIRMED.